UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6385


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DARIUS DEMARCO PRAYER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk.    Raymond A. Jackson, District Judge.          (2:11-cr-00058-RAJ-FBS-7;
2:16-cv-00213-RAJ)


Submitted: November 14, 2017                                 Decided: December 6, 2017


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Darius Demarco Prayer, Appellant Pro Se. William David Muhr, Assistant United States
Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darius Demarco Prayer seeks to appeal the district court’s order denying his 28

U.S.C. § 2255 (2012) motion and the order dismissing his motion under the All Writs

Act, 28 U.S.C. § 1651 (2012), as an unauthorized successive § 2255 motion. We dismiss

the appeal.

       Beginning with the district court’s order denying Prayer’s § 2255 motion, when

the United States or its officer or agency is a party, the notice of appeal must be filed no

more than 60 days after the entry of the district court’s final judgment or order, Fed. R.

App. P. 4(a)(1)(B), unless the district court extends the appeal period under Fed. R. App.

P. 4(a)(5), or reopens the appeal period under Fed. R. App. P. 4(a)(6). “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional requirement.” Bowles v.

Russell, 551 U.S. 205, 214 (2007).

       The district court’s order denying Prayer’s § 2255 motion was entered on the

docket on October 25, 2016. The notice of appeal was filed on March 20, 2017. 1

Because Prayer failed to file a timely notice of appeal or to obtain an extension or

reopening of the appeal period, we dismiss his appeal from the district court’s order

denying his § 2255 motion. 2


       1
        For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date it could have been properly delivered to prison officials for
mailing to the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).
       2
        Although Prayer timely filed a motion to alter or amend judgment, pursuant to
Fed. R. Civ. P. 59(e), and amend or make additional factual findings, pursuant to Fed. R.
Civ. P. 52(b), the district court struck that motion. By failing to challenge the district
(Continued)
                                             2
       As for the district court’s order dismissing Prayer’s § 1651 motion, that order is

not appealable unless a circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1)(B) (2012); Jones v. Braxton, 392 F.3d 683, 688 (4th Cir. 2004). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies

relief on procedural grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a debatable claim of the denial

of a constitutional right. Slack v. McDaniel, 529 U.S. 473, 484 (2000). We have

independently reviewed the record and conclude that Prayer has not made the requisite

showing. See United States v. Winestock, 340 F.3d 200, 207 (4th Cir. 2003) (explaining

what constitutes successive § 2255 motion).       Accordingly, we deny a certificate of

appealability and dismiss Prayer’s appeal from the district court’s order dismissing

Prayer’s § 1651 motion as an unauthorized successive § 2255 motion.

       We also deny Prayer’s request to place this appeal in abeyance, and we deny

Prayer’s request to file a successive § 2255 motion without prejudice to his right to refile

using the proper forms. We dispense with oral argument because the facts and legal




court’s order striking that motion, Prayer has forfeited appellate review of the issue. See
4th Cir. R. 34(b); Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004).
Consequently, the appeal period was not tolled by that motion, see Fed. R. App. P.
4(a)(4)(A), and none of Prayer’s later filings tolled the time for appealing the district
court’s order denying his § 2255 motion.


                                             3
contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                        DISMISSED




                                         4